Cooley, J.
We have in these cases a suit and cross-suit to quiet the title of the parties, respectively, to land which both claim. The same title in its origin was in question in the case of Michigan State Ins. Co. v. Soule, decided early in the term, ante, p. 312, and we there held that the conveyance to Norris was for the protection of the grantees of William M. and Thomas W. Ferry, under whom the Insurance Company claimed, and that, in the case then before us, the Insurance Company was entitled to recover’.
The difference between that case and this is that the land now claimed by Norris was expressly, by arrangement between him and Edward Ferry, representing W. M. and T. W. Ferry, exempted from the general arrangement made for the protection of the grantees of the Ferrys, and left to the disposal of Norris. As the title under which the Insurance Company claims had been acquired by grant from the Ferrys prior to this arrangement between them and Norris, it may have been inequitable to allow it to be thus cut off; but as it is not claimed by the Insurance Company that its title was perfected so as to become available otherwise than by the dealings between the Ferrys and Norris, and as it relies altogether upon equities established against Norris in favor of the Ferrys, we think it must recognize all the terms of that arrangement, and can claim nothing under it which the Ferrys could not insist upon.
It follows that the decree appealed from must be affirmed with costs.
The other J ustices concurred.